PER CURIAM.
Covey Ronnell Andrews seeks to appeal the district court’s order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2000) (and alternatively filed as a writ of error coram nobis or Fed.R.Civ.P. 60(b)). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal substantially on the reasoning of the district court.* United States v. Andrews, Nos. CR-97-59; CA-00-635 (E.D.Va. Mar. 8, 2001). We dispense with oral argument because the facts and legal *185contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We recently held in United States v. Sanders, 247 F.3d 139 (4th Cir.2001), that the new rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is not retroactively applicable to cases on collateral review. Accordingly, Appellant’s Apprendi claim is not cognizable.